


EXHIBIT A to FIRST AMENDMENT TO AND RESTATEMENT OF MINERAL PROPERTY ACQUISITION
AGREEMENT
 
SAN ENRIQUE PROPERTIES, ATACAMA REGION III CHILE
 



                       
NOMBRE
LUGAR
ESTADO
NORTE
ESTE
Sam 56
Presentacion
FOJAS
NUMERO
NOTARIA
Hect. Totales
Hect. Sobrepuestas
Esperanza del 1 al 10
Sierra   Negra
Mensura en Revision
6905280
358885
Sam 56
5/6/2008
3090 Vta.
2509
COPIAPO
100
 
La Recuperada del 1 al 10
Sierra   Negra
Mensura en Revision
6904700
358750
Sam 56
2/9/2009
840 Vta.
629
COPIAPO
90
 
La Maria del 1 al 10
Sierra   Negra
Solicitud de Mensura
6905700
358200
Sam 56
5/19/2009
374
2498
COPIAPO
70
 
Negro
Sierra   Negra
Pedimento
6906900
359450
Sam 56
10/9/2009
6755
5073
COPIAPO
300
300
Negro Uno
Sierra   Negra
Conc. de Exploración
6906900
357450
Sam 56
11/17/2008
8331
6544
COPIAPO
300
300
Negro Dos
Sierra   Negra
Conc. de Exploración
6904900
358700
Sam 56
11/17/2008
8332 Vta.
6545
COPIAPO
300
300
Negro Tres
Sierra   Negra
Conc. de Exploración
6905900
358950
Sam 56
11/17/2008
8333 Vta.
6546
COPIAPO
200
200
Negro Cuatro
Sierra   Negra
Conc. de Exploración
6905500
360500
Sam 56
6/25/2009
4243 Vta.
3104
COPIAPO
300
300
Negro Cinco
Sierra   Negra
Conc. de Exploración
6903900
358500
Sam 56
6/25/2009
4233 Vta.
3105
COPIAPO
300
300
Negro Seis
Sierra   Negra
Conc. de Exploración
6902900
358500
Sam 56
6/25/2009
4234 Vta.
3106
COPIAPO
300
300
                                               

